                Case 20-12841-MFW                Doc 659       Filed 01/15/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                  Case No. 20-12841 (MFW)

                               Debtors.                             (Jointly Administered)



                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Jae Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
       NY 11219.

    3. On the 12th day of January, 2021, DRC, under my supervision, caused to be served a true and
       accurate copy of the “Second Monthly Fee Statement of Phoenix Executive Services, LLC,
       Providing a Chief Restructuring Officer and Certain Additional Personnel to the Debtors, and
       for Compensation for Services Rendered and Reimbursement of Expenses Incurred from the
       Period of November 30, 2020 Through December 31, 2020” (Docket No. 640), to be served
       upon the parties as set forth on Exhibit 1, attached hereto, via electronic mail.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 14th day of January, 2021, Brooklyn, New York.


                                                                         By___________________________
                                                                                Sung Jae Kim
Sworn before me this
14th day of January, 2021

_______________________
Notary Public

1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four
         digits of their federal tax identification numbers is not provided herein. A complete list of such information
         may be obtained on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing
         address for the debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite
         110, Deerfield Beach, FL 33442.
Case 20-12841-MFW   Doc 659   Filed 01/15/21   Page 2 of 3
                                    Case 20-12841-MFW Doc 659 Filed 01/15/21 Page 3 of 3
                                                   YouFit Health Clubs, LLC, et al.
                                                           Electronic Mail
                                                            Exhibit Page
Page # : 1 of 1                                                                                                  01/12/2021 05:08:06 PM
000073P001-1447S-037               000007P002-1447S-037         000102P001-1447S-037                  000102P001-1447S-037
BERGER SINGERMAN LLP               OFFICE OF THE US TRUSTEE     PACHULSKI STANG ZIEHL & JONES LLP     PACHULSKI STANG ZIEHL & JONES LLP
BRIAN G RICH,ESQ                   HANNAH MCCOLLUM              BRADFORD J SANDLER;COLIN R ROBINSON   BRADFORD J SANDLER;COLIN R ROBINSON
313 NORTH MONROE ST.,STE 301       844 KING ST                  919 N MARKET ST.,17TH FLOOR           919 N MARKET ST.,17TH FLOOR
TALLAHASSEE FL 32301               STE 2207                     WILMINGTON DE 19801                   WILMINGTON DE 19801
BRICH@BERGERSINGERMAN.COM          WILMINGTON DE 19801          BSANDLER@PSZJLAW.COM                  CROBINSON@PSZJLAW.COM
                                   HANNAH.MCCOLLUM@USDOJ.GOV




               Records Printed :   4
